Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 1 of 20




                       EXHIBIT 2
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 2 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 3 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 4 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 5 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 6 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 7 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 8 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 9 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 10 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 11 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 12 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 13 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 14 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 15 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 16 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 17 of 20
Case 2:21-cv-00908-DJH Document 1-3 Filed 05/21/21 Page 18 of 20
5/21/2021            Case 2:21-cv-00908-DJH Document       1-3
                                             Civil Court Case      Filed- Case
                                                              Information 05/21/21
                                                                               History Page 19 of 20



      Language
  Select  Docket
 Powered by       Translate




        Civil Court Case Information - Case History

     Case Information
     Case Number:      CV2021-051310                Judge:      Martin, Daniel
     File Date:        4/20/2021                    Location:   Downtown
     Case Type:        Civil

     Party Information
     Party Name                                                                  Relationship               Sex   Attorney
     Kitchell Corporation                                                        Plaintiff                        Monty Greek
     Kitchell Contractors Inc Of Arizona                                         Plaintiff                        Monty Greek
     Zurich American Insurance Company                                           Defendant                        Pro Per


     Case Documents
     Filing Date          Description                                                           Docket Date           Filing Party
     5/6/2021             AFS - Affidavit Of Service                                            5/11/2021
     NOTE: ZURICH AMERICAN INSURANCE COMPANY
     4/20/2021            COM - Complaint                                                       4/21/2021
     NOTE: Complaint
     4/20/2021            CSH - Coversheet                                                      4/21/2021
     NOTE: Civil Cover Sheet
     4/20/2021            CCN - Cert Arbitration - Not Subject                                  4/21/2021
     NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
     4/20/2021            SUM - Summons                                                         4/21/2021
     NOTE: Summons


     Case Calendar
     There are no calendar events on file


     Judgments
     There are no judgments on file




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=cv2021-051310                                          1/2
5/21/2021            Case 2:21-cv-00908-DJH Document       1-3
                                             Civil Court Case      Filed- Case
                                                              Information 05/21/21
                                                                               History Page 20 of 20




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=cv2021-051310            2/2
